Citation Nr: 0728610	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 10, 
2004, for the grant of total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Muskogee, Oklahoma, which granted entitlement to TDIU, 
as of August 10, 2004.  The veteran appeals to the Board for 
an earlier effective date for the grant of TDIU.  The veteran 
testified before the undersigned at a June 2007 hearing at 
the RO.  A transcript has been associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for chronic 
restrictive lung disease due asbestos exposure was received 
by the RO on August 10, 2004; subsequently, TDIU was granted, 
effective August 10, 2004.

2.  The evidence does not show that the veteran's service-
connected condition was of such severity as to preclude 
substantially gainful employment prior to August 10, 2004.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits prior to August 
10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.400, 3.340, 3.341, 
4.15, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
identified private medical treatment records to be associated 
with the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than August 10, 2004 for the grant of his TDIU.  For 
the reasons that follow, the Board concludes that an earlier 
effective date is not warranted.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.  Hurd v. West, 13 Vet. App. 
449 (2000).

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for TDIU.

Additionally, when a veteran indicates to VA that his service 
connected disabilities have made him unemployable, this is to 
be considered a claim for TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).  An informal claim may be inferred from VA medical 
treatment notes indicating that the veteran claims or has 
been found to be unemployable.  Id.  

The RO received a statement from the veteran signed on August 
5, 2004, but date-stamped received on August 10, 2004, 
indicating that he wished to pursue a claim for an increased 
rating for his restrictive lung disease.  This was and is the 
veteran's only service connected disability.  The veteran 
underwent a September 2004 QTC evaluation of his restrictive 
lung disease.  On October 14, 2004, the RO issued a decision 
increasing the veteran's disability rating to 60 percent.  
The RO raised the issue of TDIU sua sponte, and deferred the 
issue, pending contact with the veteran to determine whether 
he wished to pursue TDIU.  The veteran submitted a formal 
claim, a VA Form 21-8940, for TDIU in December 2004.  The 
above mentioned January 2005 rating decision granted TDIU, 
effective August 10, 2004.  The veteran's communications in 
connection with his TDIU claim or the effective date thereof 
have never indicated any disagreement with the 60 percent 
rating assigned in October 2004, so that is now final.  See 
38 U.S.C.A. § 7104.

In reviewing the claim, the Board has not been able to 
discover any instance in which the veteran previously claimed 
TDIU.  The veteran had brought previous claims for service 
connection for a variety of illnesses as secondary to his 
asbestos exposure and prior claims for increased ratings.  
The veteran's most recent claim for an increased rating for 
his service connected restrictive lung disease was denied in 
an April 2003 rating decision.  None of these prior claims 
raised TDIU or discussed employability.  None of the 
veteran's VA treatment records from December 2002 to July 
2004 mention unemployability.  

The veteran's representative argues that the veteran's 
December 2004 VA Form 21-8940 lists the last day that he 
worked as June 18, 2003, which should be the effective date 
of his unemployability.  The date of claim is, however, 
governed by 38 C.F.R. § 3.400(o), supra, which does not 
provide for retroactivity prior to the date of claim based on 
the veteran's report of the last date worked.  The only way 
to reach back prior to the date of claim is through evidence 
showing that the veteran's unemployability was factually 
ascertainable prior to the date of claim.  Id.  

In the absence of any claim for TDIU other than that the 
informal claim of August 10, 2004, the question that must 
accordingly be answered is whether the evidence demonstrates 
entitlement to TDIU within the one year period prior to the 
date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  
Inasmuch as it has previously been determined that 
entitlement to TDIU was shown as of August 10, 2004, inquiry 
must therefore be made into whether entitlement to TDIU is 
shown prior to that date, as of or subsequent to August 10, 
2003.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to August 10, 2004, the veteran was service connected 
solely for post chronic restrictive lung disease secondary to 
asbestos exposure, rated as 30 percent disabling.  As noted 
above, without any disagreement with either the April 2003 
rating decision continuing the 30 percent rating or the 
effective date for a 60 percent rating in the October 2004 
rating decision, they are final.  38 U.S.C.A. § 7014, supra.  
The veteran did not meet the schedular criteria listed in 
4.16(a) prior to August 10, 2004.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran testified before the undersigned that his 
vocation was that of a plumber, which he had pursued since 
1954, aside from the time he was on active duty.  The veteran 
stated that he could not work due to an inability to breathe, 
even with mild exertion leaving him breathless.  The 
veteran's VA treatment records do not show, however, that the 
veteran had been rendered unemployable.  While the veteran 
may not have been able to follow his chosen vocation, this 
alone does not render him unemployable.  There is no 
indication that the veteran would have been unable to follow 
sedentary employment.  There is no indication that the 
veteran's condition had caused him to miss a great deal of 
work due to his disability or be hospitalized in such a way 
that consistently interfered with employment.  The Board 
finds that referral for an extra-schedular evaluation is not 
warranted.  The Board concludes that unemployability was not 
factually ascertainable on this record prior to August 10, 
2004.  

In sum, the preponderance of the evidence is against the 
claim for an effective date earlier than August 10, 2004 for 
TDIU.  VA treatment records do not indicate that the veteran 
was totally disabled prior to August 10, 2004.  There is no 
private treatment note prior to August 10, 2004 indicating 
that his restrictive lung disease rendered him unemployable.  
There is no outstanding claim for TDIU prior to August 10, 
2004.  The Board finds that the veteran's unemployability due 
to his service connected restrictive lung disease was first 
factually ascertainable on September 20, 2004, after the 
currently assigned effective date for the veteran's TDIU 
rating.  Accordingly, the claim is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for TDIU.  See Gilbert, 1 Vet. App. at 
53.  


ORDER

Entitlement to an effective date earlier than August 10, 
2004, for the grant of TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


